United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.W., Appellant
and
DEPARTMENT OF AGRICULTURE,
AGRICULTURAL MARKETING SERVICE,
Blakely, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0881
Issued: August 21, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 13, 2015 appellant filed a timely appeal from a January 27, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish an occupational
disease in the performance of duty.

1
2

5 U.S.C. § 8101 et seq.

The Board noted that appellant submitted new evidence on appeal. However, the Board lacks jurisdiction to
review new evidence for the first time on appeal. See 20 C.F.R. § 501.2(c).

FACTUAL HISTORY
On March 5, 2014 appellant, then a 50-year-old physical science technician, filed an
occupational disease claim alleging that he developed carpal tunnel in the performance of duty.
He advised that lifting 50-pound bags, and blending and grinding samples caused his condition.
Appellant noted that he became aware of his condition and its relation to his federal employment
on February 1, 2011. He did not stop work.
In a February 28, 2011 report, Dr. O.H. Chitwood, III, a Board-certified orthopedic
surgeon specializing in hand surgery, advised that appellant was experiencing numbness and
tingling in his hands. He noted that appellant would wake up at night with symptoms that came
and went but it bothered him primarily in the mornings. On physical examination Dr. Chitwood
advised that appellant was neurovascularly intact, his elbows, wrists, and digits had full range of
motion, positive Tinel’s bilaterally, negative carpal tunnel compression test, and negative
Phalen’s maneuver. He assessed mild carpal tunnel syndrome.
In a January 10, 2014 report, Dr. Chitwood advised that appellant’s symptoms were
worsening and that his prescribed medication was no longer helping. He noted that he discussed
surgery and steroid injections as possible treatment options. On examination Dr. Chitwood
noted full range of motion, positive Tinel’s at the carpal tunnel bilaterally, negative carpal tunnel
compression tests, and intact motor and sensory examinations.
Appellant noted that from 1985 to 1996 he worked in a nonfederal position operating a
forklift. He worked at the employing establishment from 1997 to the present testing and
grinding samples.
By letter dated March 6, 2014, OWCP notified appellant that the evidence was
insufficient to establish his claim. Appellant was instructed to submit a questionnaire
establishing the factual element of his claim and also advised of the type of medical evidence
needed to establish the claim. Also on March 6, 2014 OWCP requested that the employing
establishment submit a statement from a knowledgeable supervisor regarding the assertions
made by appellant.
In a February 11, 2014 statement, appellant advised that his job duties include lifting
bags, grinding samples, using a pipet to measure mixtures, recordkeeping, and typing results. In
a February 3, 2014 letter, appellant’s former nonfederal employer advised that he worked as a
forklift operator, stacker, and lead person at the bag out location from 1985 until 1996.
In a March 10, 2014 report, Dr. Chitwood advised that he was asked to determine
whether appellant’s condition was work related. He explained that because appellant’s
symptoms often occurred at night or when he was asleep it was impossible to determine whether
his work duties caused his condition. Dr. Chitwood noted that appellant’s condition could
potentially be idiopathic carpal tunnel. He advised appellant to seek a second opinion.
In a March 17, 2014 report, Dr. Chitwood advised that appellant’s symptoms were
worsening. On examination he found full range of motion, no atrophy, positive Tinel’s over the

2

carpal tunnel, and decreased sensation in the median nerve distribution bilaterally. Dr. Chitwood
noted that he would order a nerve conduction study.
In a March 31, 2014 statement, an employing establishment supervisor advised that
appellant performed computer-related tasks as well as working with samples. She stated that
these duties could be tedious and could potentially cause tension in the wrist and hand area. The
supervisor noted that no other staff member had developed problems performing these tasks.
The employing establishment also provided a copy of appellant’s job description.
By decision dated April 10, 2014, OWCP denied the claim because medical evidence was
insufficient to establish that the diagnosed condition was causally related to factors of his
employment.
In an April 18, 2014 diagnostic report, Dr. Bonnie Dungan, a Board-certified physiatrist,
advised that an electromyogram (EMG) and nerve conduction testing revealed that appellant had
bilateral median motor and sensory carpal tunnel, bilateral ulnar cubital tunnel syndrome, and
cervical spondylosis without evidence of active radiculopathy.
In an April 28, 2014 report, Dr. Chitwood noted seeing appellant for followup of his
EMG. He advised that the EMG showed changes consistent with advanced carpal tunnel
syndrome. Dr. Chitwood reported that because appellant first related that his symptoms started
at night then developed during the day he could not say that his condition was related to his
work. He opined that appellant’s carpal tunnel was idiopathic. Dr. Chitwood reiterated that it
was possible that a different physician could have a differing opinion.
In a letter postmarked May 8, 2014, appellant requested an oral hearing. He also
submitted an April 21, 2014 statement noting his work duties and his belief that his employment
contributed to his condition. Appellant subsequently submitted photographs of his workstations
with descriptions of his job duties.
In a July 25, 2014 report, Dr. David Rehak, a Board-certified orthopedic surgeon
specializing in hand surgery, advised that he discussed proposed surgery with appellant. On
examination he noted positive Tinel’s at the cubital tunnel, mild thenar weakness, and positive
Tinel’s sign at the median nerve. Dr. Rehak noted that appellant worked for the employing
establishment since 1997 and that his duties included lifting 50-pound bags, preparing samples,
and manually squeezing a pneumatic device. He opined that, if the job duties as described by
appellant were accurate, then these duties could have caused or exacerbated his current
diagnosis. In an August 14, 2014 addendum, Dr. Rehak advised that he reviewed appellant’s job
description and pictures and opined that appellant’s job caused or exacerbated his current
diagnosis.
In an August 25, 2014 statement, appellant advised that his former physician
Dr. Chitwood told him he would no longer see him as a patient and that he should find another
physician. He noted seeing other physicians, including Dr. Rehak, and advised that he had
surgery on August 7, 2014.
In the December 10, 2014 oral hearing, appellant described the work duties that he
believed caused his carpal tunnel syndrome. The hearing representative explained that his claim
3

needed medical evidence to establish a causal relationship between the diagnosed condition and
his employment. He acknowledged that Dr. Rehak opined that appellant’s condition was caused
or exacerbate by his work duties; however, he explained that his report needed medical reasoning
to support this position. The hearing representative advised that the record would be held open
for 30 days to allow for the submission of additional medical evidence.
A January 8, 2015 addendum report, signed by a medical assistant in Dr. Rehak’s office,
advised that appellant’s job may not have caused appellant’s diagnosis of carpal tunnel, but his
job certainly could have exacerbated his diagnosis of carpal tunnel. It further noted that
nocturnal symptoms are typical of carpal tunnel syndrome.
By decision dated January 27, 2015, an OWCP hearing representative affirmed the
April 10, 2014 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden to establish the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation, that an injury was sustained in the performance of duty as alleged and that any
disabilities and/or specific conditions for which compensation is claimed are causally related to
the employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.4
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established. To establish an occupational disease
claim, an employee must submit: (1) a factual statement identifying employment factors alleged
to have caused or contributed to the presence or occurrence of the disease or condition;
(2) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the employee.5
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is generally required to establish causal relationship. The opinion of the physician must
be based on a complete factual and medical background, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.6
The weight of medical evidence is determined by its reliability, its probative value, its

3

Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000).

6

I.J., 59 ECAB 408 (2008); supra note 3.

4

convincing quality, the care of analysis manifested, and the medical rationale expressed in
support of the physician’s opinion.7
ANALYSIS
The record confirms that appellant’s job involves lifting, typing, and grinding samples.
However, the medical evidence of record is insufficient to establish that these duties caused or
exacerbated his bilateral carpal tunnel syndrome or other conditions.
In his July 25, 2014 report, Dr. Rehak noted that appellant’s duties included lifting 50pound bags, preparing samples, and manually squeezing a pneumatic device. He opined that if
the job duties as described by appellant were accurate, they could have caused or exacerbated his
current diagnosis. Although Dr. Rehak described appellant’s duties and found that those duties
could have caused or exacerbated his condition, the Board has held that medical opinions which
are speculative or equivocal are of diminished probative value.8 As a result, this report is
insufficient to discharge appellant’s burden of proof. In his August 14, 2014 addendum,
Dr. Rehak stated that he had reviewed appellant’s job description and pictures and more
explicitly stated that appellant’s job was causally related to his diagnosis. Although he provides
an opinion on causation the report lacks medical rationale to support his opinion. The Board has
long held that medical opinions not containing rationale on causal relation are of diminished
probative value and are generally insufficient to meet appellant’s burden of proof.9
In his March 10, 2014 report, Dr. Chitwood explained that because appellant’s symptoms
often occurred when he was asleep it was impossible to determine whether his work duties
caused his condition. In his April 28, 2014 report, he advised that because appellant reported
that his symptoms started at night and developed during the day he could not say that his
condition was related to his work. Dr. Chitwood opined that appellant’s carpal tunnel was
idiopathic. These reports do not support causal relationship and instead suggest that his
condition was caused by factors outside of the workplace. Other reports by Dr. Chitwood do not
address causal relationship.
The April 18, 2014 diagnostic report from Dr. Dungan is insufficient to establish the
claim as the physician did not address causal relationship.10
In a January 8, 2015 addendum report a medical assistant in Dr. Rehak’s office opined
that appellant’s job might not have caused appellant’s carpal tunnel, but his job certainly could
have exacerbated that condition. A medical assistant is not a physician as defined under
7

James Mack, 43 ECAB 321 (1991).

8

See S.E., Docket No. 08-2214 (issued May 6, 2009) (finding that opinions such as the condition is probably
related, most likely related or could be related are speculative and diminish the probative value of the medical
opinion); Cecilia M. Corley, 56 ECAB 662, 669 (2005) (finding that medical opinions which are speculative or
equivocal are of diminished probative value).
9

Carolyn F. Allen, 47 ECAB 240 (1995).

10

See Jaja K. Asaramo, 55 ECAB 200 (2004) (medical evidence that does not offer an opinion regarding the
cause of an employee’s condition is of limited probative value on the issue of causal relationship).

5

FECA.11 Thus, records from medical assistants have no probative medical weight and are
insufficient to establish the claim.
On appeal appellant reiterated the work duties that he believed contributed to his
condition. However, he has not submitted medical evidence explaining how the established
work factors caused or contributed to the diagnosed condition. As noted, causal relationship is a
medical question that must be established by probative medical opinion from a physician.12 The
physician must accurately describe appellant’s work duties and medically explain the process by
which these duties caused or aggravated his condition.13 Because appellant has not provided
such medical opinion evidence in this case, he has failed to meet his burden of proof.
Appellant may submit new evidence or argument as part of a formal written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that he sustained an occupational disease
caused by factors of his employment.

11

A.C., Docket No. 08-1453 (issued November 18, 2008). Under FECA, a “physician” includes surgeons,
podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic practitioners within the
scope of their practice as defined by State law. 5 U.S.C. § 8101(2). See also Charley V.B. Harley, 2 ECAB 208,
211 (1949) (where the Board held that medical opinion, in general, can only be given by a qualified physician).
12

See supra note 5.

13

Solomon Polen, 51 ECAB 341 (2000) (rationalized medical evidence must relate specific employment factors
identified by the claimant to the claimant’s condition, with stated reasons by a physician). See also S.T., Docket No.
11-237 (issued September 9, 2011).

6

ORDER
IT IS HEREBY ORDERED THAT the January 27, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 21, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

